Citation Nr: 0609151	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
right varicocele. 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection and assigned a 
noncompensable rating for the veteran's right varicocele. 

This matter was last before the Board in January 2005, when 
the Board denied service connection for residuals of an 
injury to the veteran's left hand, an initial compensable 
rating for a ganglion cyst of the right wrist, and an initial 
rating in excess of 10 percent for a left hip disorder, and 
granted an initial rating of 30 percent for bilateral pes 
planus.  That Board decision also remanded the issue of an 
initial compensable rating for right varicocele for further 
evidentiary development; therefore, this is the sole issue on 
appeal.  

An October 2005 rating decision assigned an initial rating of 
10 percent for the veteran's right varicocele.  The appeal 
remains pending because the maximum schedular rating was not 
assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the issue on appeal has been obtained by the RO, and the RO 
has notified the veteran of the type of evidence needed to 
substantiate his claim. 

2.  Since the award of service connection, the veteran's 
right varicocele has been manifested by subjective complaints 
of intermittent discomfort and swelling above the upper pole 
of the testicle, as well as minor pain during intercourse 
with objective findings of a small 3 to 4 mm varicocele of 
the right testicle and swelling above the right testicle.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a right varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7120, 
4.115b, Diagnostic Code 7529 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 
2003, subsequent to the issuance of the rating decision 
currently on appeal.  Accordingly, the AOJ has not complied 
in a timely fashion with the VCAA's notice requirements.  
Even though the November 2003 letter followed the AOJ's 
unfavorable decision, the Board finds that the veteran was 
not prejudiced because following the Board's January 2005 
remand, the veteran was afforded ample opportunity to submit 
further evidence and had his claim readjudicated in a 
subsequent rating decision.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  In this case, the November 2003 
letter referred to above informed the veteran of information 
and evidence needed to substantiate a claim for a higher 
initial rating, i.e. evidence showing that the veteran's 
condition was more severe than the current rating reflects.  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the matter, including 
via statement of the case and supplemental statement of the 
case.  Pelegrini, 18 Vet. App. at 121. 

Recently, the United States Court of Appeals for Veterans 
Claims held that a VCAA notice must address the degree of 
disability as well as the effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 01-1506.  
Following the initial rating decision, the veteran received a 
statement of the case and a supplemental statement of the 
case.  Those documents clearly conveyed that a schedular and 
extraschedular disability rating would be determined by 
applying the relevant diagnostic codes in the rating 
schedule, found in Title 38, Code of Federal Regulations, to 
provide a disability rating from 0% to 100% (depending on the 
disability involved) based upon the nature of the symptoms of 
the condition for which compensation is being sought, their 
severity and duration, and their impact upon employment.  
Moreover, these documents provided examples of what types of 
medical and lay evidence the claimant could submit or ask VA 
to obtain in order to establish the extent of his disability.  
Id.  With respect to the effective date of the veteran's 
claim, there is no possible prejudice because the veteran 
received the earliest effective date possible, i.e. the day 
following separation from active service.  38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  

The VCAA also mandates that VA must notify a claimant of 
which evidence the Secretary will attempt to obtain and which 
evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  The November 2003 letter informed the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the veteran that it would 
request records in the custody of a Federal agency and that 
the RO would make reasonable efforts to obtain other 
evidence.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records.  The veteran did not indicate 
treatment with any private physicians or the presence of any 
other possibly relevant evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(4) 
(2005).  The veteran has been provided with several medical 
examinations in furtherance of substantiating his claim. 

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Analysis

A varicocele is not listed under the VA Rating Schedule.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. § 4.20.

The veteran's service medical records reveal a diagnosis of a 
varicocele of the right testicle confirmed by ultrasound.  

VA examinations of May 2001 and November 2002 confirm a 
diagnosis of a varicocele of the right testicle.  The veteran 
next received a VA examination in September 2005, which 
thoroughly addressed the extent of the disability caused by 
his right varicocele.  

VA examination of September 2005 reveals that the veteran 
reported intermittent spontaneous swelling above the upper 
pole of his testicle, lasting a day or two, with discomfort 
in the scrotum, which resolved spontaneously without 
medication or treatment.  The veteran further reported minor 
pain during intercourse during the periods of intermittent 
spontaneous swelling.  Examination at that time revealed 
findings of a small 3 to 4 mm varicocele of the right 
testicle, swelling above the right testicle and tenderness of 
the left epididymis with slight swelling of the same.  The 
examiner stated that there was no effect on renal function or 
voiding and that none could be expected of this condition.  
Erectile function was intact.  The examiner ultimately noted 
that the veteran's episode of left epididymitis was acute and 
a separate and distinct condition from the right varicocele.  
There was no indication that the veteran's right varicocele 
had any effect on his ability to reproduce.  

With respect to applicable law, the veteran may be rated by 
analogy under 38 C.F.R. § 4.104, Diagnostic Code 7120, which 
addresses varicose veins.  The board finds that 38 C.F.R. 
§ 4.115b, Diagnostic Code 7529, which addresses benign 
neoplasms of the genitourinary system, is inapplicable in 
this case because the veteran has no renal or voiding 
dysfunction.  Likewise, 38 C.F.R. § 4.115b, Diagnostic Codes 
7522 - 7524 are inapplicable because there is no indication 
that the veteran's testicle has atrophied, been removed, that 
the veteran is sterile or that the veteran experiences any 
loss of erectile power.  

Under Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, are rated 10 percent disabling.  A 20 percent rating 
is assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 30 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for massive board-like edema 
with constant pain at rest.  The Note to Diagnostic Code 7120 
specifies that the evaluations provided are for involvement 
of a single extremity, and that if more than one extremity is 
involved, each extremity must be evaluated separately.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).

A disability rating in excess of 10 percent for the veteran's 
right varicocele is not warranted under the circumstances.  
As revealed in the September 2005 VA examination, the veteran 
experiences swelling and discomfort on an intermittent basis.  
A rating in excess of 10 percent requires more than 
intermittent swelling.  Because the veteran's disorder is not 
manifested by persistent swelling, a 20 percent or greater 
disability rating cannot be established.  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
disability.  There is no objective evidence that his right 
varicocele is productive of marked interference with 
employment.  There is also no indication that his right 
varicocele necessitates frequent periods of hospitalization.  
Indeed, it appears that the veteran has been seen only on an 
outpatient basis.  Thus, the Board will not consider referral 
for consideration of extraschedular rating.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right varicocele is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


